Citation Nr: 0020083	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  95-22 018	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an apportionment of the veteran's Department 
of Veterans Affairs (VA) disability pension benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her friend


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to December 
1965.  The appellant is the veteran's estranged spouse.  Her 
claim comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 1997 determination of the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(RO).  In December 1998, the Board remanded this claim to the 
RO for additional development.


FINDINGS OF FACT

1.  The veteran receives VA disability pension benefits, 
which include additional compensation for his two dependent 
children.

2.  The veteran is not residing with the appellant and their 
children and he is not reasonably discharging his 
responsibility for the support of these children.


CONCLUSION OF LAW

The evidence satisfies the criteria for an apportionment of 
the veteran's VA disability pension benefits in the amount 
paid the veteran as dependency allowance on behalf of his 
minor children.  38 U.S.C.A. § 5307 (West 1991); 38 C.F.R. 
§§ 3.450, 3.451 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran's VA 
disability pension benefits should be apportioned on behalf 
of his two minor children.  Since June 1996, the veteran's 
pension award has included an additional allowance for his 
children.  The RO initially awarded the veteran this 
additional allowance effective from December 1, 1995, at 
which time the rate paid on behalf of two dependent children 
was $330.  In April 1997, the veteran's estranged spouse, the 
appellant, claimed that the veteran's minor children should 
be awarded an apportionment of the veteran's benefits.  The 
RO denied the appellant's claim in May 1997, and an appeal 
ensued from that decision.

In written statements submitted in support of her claim and 
during a hearing held before the undersigned Board Member in 
July 1998 at the RO, the appellant and a friend contended the 
following on behalf of the veteran's minor children: (1) The 
appellant and the veteran are estranged and have not lived 
together since 1989, when the veteran left the appellant with 
their two minor children; (2) Since leaving, the veteran has 
not paid child support; (3) Despite the fact that the 
appellant's income exceeds her expenses, the veteran is 
legally and morally obligated to support his children to the 
extent possible; and (4) The appellant's yearly income has 
decreased from $33,000 to $21,000 since she last filed a 
financial statement.  The appellant has consistently 
requested that $330, the dependency allowance paid to the 
veteran on behalf of his minor children, be apportioned on 
their behalf.

The veteran does not dispute that he and the appellant are 
estranged and have not lived together for years, that his 
children live with the appellant, and that he receives 
additional benefits for his children.  In addition, he 
concedes that he does not contribute to the support of his 
children other than to provide entertainment at a monthly 
cost of $50.  In statements submitted in March 1999 and 
February 2000, the veteran contended that an apportionment of 
his VA disability pension benefits would cause him undue 
financial hardship.  

Generally, in pertinent part, all or any part of the VA 
disability pension benefits payable on account of any veteran 
may be apportioned if the veteran's children are not residing 
with the veteran and the veteran's is not reasonably 
discharging his responsibility for their support.  38 C.F.R. 
§ 3.450(a)(1)(ii) (1999).  

Moreover, notwithstanding any other provision, pension may be 
apportioned between the veteran and his or her dependents 
where financial hardship is shown to exist so long as the 
apportionment would not subject the veteran to undue economic 
hardship.  Factors to be considered include the amount of VA 
benefits payable, other resources and income of the parties 
in interest, and any special needs of the respective parties.  
38 C.F.R. § 3.451 (1999).  Rates of apportionment of 
disability compensation, service pension or retirement pay 
will be determined under 38 C.F.R. § 3.451.  38 C.F.R. § 
3.453 (1999).  Ordinarily, apportionment of more than 50 
percent of the veteran's benefits constitutes undue hardship 
on him while apportionment of less than 20 percent of his 
benefits would not provide a reasonable amount for any 
apportionee.  38 C.F.R. § 3.451. 

It is apparent from the aforementioned provisions that the 
Secretary of Veterans Affairs has discretion in granting an 
apportionment of a veteran's monetary benefits when it is 
demonstrated that the veteran is not otherwise reasonably 
discharging his financial responsibility to support his or 
her children or when financial need is demonstrated.  In the 
latter instance, the apportionment cannot subject the veteran 
to undue economic hardship.  It is within this context that 
the appellant's claim must be considered.  

The evidence in this case satisfies the requirements for an 
apportionment of the veteran's VA disability pension 
benefits.  Both parties involved in this contested claim have 
indicated that the veteran does not pay child support, 
despite the fact that he is receiving additional VA 
compensation for his two children, and otherwise provides 
only limited funds for entertainment.  Consequently, it must 
be concluded that the veteran is not reasonably discharging 
his responsibility for the support of his two minor children.  
Based on this finding, an apportionment of a share of the 
veteran's VA disability pension benefits on behalf of his 
children is warranted under 38 C.F.R. § 3.450(a)(1)(ii).  

The appellant and the veteran have submitted financial 
information in support of their respective claims.  The Board 
recognizes the veteran's assertion of financial hardship and 
it appears that he is living in what he has recently 
described as the attic of a private home with extremely 
Spartan accommodations.  If a claim is not being decided 
under the special apportionment provisions of 38 C.F.R. 
§ 3.451, however, it is not incumbent upon the appellee to 
establish hardship.  Moreover, since the amount of the 
apportionment the appellant has requested is equal to the 
amount the veteran receives because of having dependent 
children, an apportionment in that amount cannot cause 
hardship on the veteran.  See Hall v. Brown, 5 Vet. App. 294, 
295 (1993).  The appellant in this case has not sought an 
amount greater than the dependency allowance for the 
children.  

Inasmuch as the veteran is not residing with the appellant 
and their children, is not reasonably discharging his 
responsibility for support of his children, and receives a 
monthly dependence allowance on their behalf, the Board finds 
that the evidence satisfies the criteria for an apportionment 
of the veteran's VA disability pension benefits in the amount 
paid the veteran as a dependency allowance on behalf of his 
minor children.  Accordingly, the appellant's claim for an 
apportionment in the amount of the dependency allowance for 
his children is granted.  



ORDER

Entitlement to an apportionment of the veteran's VA 
disability pension benefits in the amount paid the veteran as 
dependency allowance on behalf of his minor children is 
granted.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

